11/2020Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: “the device of claim 1” in line 1 appears meant to be claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pipelidis (EP-36806-A1).
Regarding claims 1 and 11, Pipelidis discloses a method and a GNSS device comprising:
receiving, at data processing hardware of a Global Navigation Satellite Systems- enabled (GNSS-enabled) device, an estimated location for a GNSS receiver in an environment (estimated initial position of the mobile device may be derived from a location signal, such as a Wi-Fi signal, RF signal, GPS signal, 2nd paragraph, page 4); 
generating, by the data processing hardware, a plurality of candidate positions about the estimated location for the GNSS receiver, each candidate position of the plurality of candidate positions corresponding to a possible actual location of the GNSS receiver; 
at each candidate position of the plurality of candidate positions about the estimated location for the GNSS receiver: determining, by the data processing hardware, using a first GNSS localization technique, a first probability that the respective candidate position is the actual location of the GNSS receiver (Based on the origin of the estimated initial position, an uncertainty radius for the mobile device pertaining to a valuation of the location uncertainty may be initialized to a given value and the plurality of particles may be generated within said uncertainty radius around the estimated initial position,, 2nd paragraph, page 4) (all the locations inside of the uncertainty radius are candidates); 
determining, by the data processing hardware, using a second GNSS localization technique that is different than the first GNSS localization technique, a second probability that the respective candidate position is the actual location of the GNSS receiver (based on a series of motion measurements of the device from which a displacement vector for the device can be determined, 3rd paragraph, page 4); and generating, by the data processing hardware, an overall probability that the respective candidate position is the actual location of the GNSS receiver based on the first probability generated using the first GNSS localization technique and the second probability generated using the second GNSS localization technique (a first estimated position from GPS has its probability, the series of measurement producing displacement vector is also based on the first technique but the second technique has different probability).
Regarding claims 2 and 12, Pipelidis discloses selecting, by the data processing 25hardware, from the plurality of candidate positions, the respective candidate position having a greatest overall probability as the actual location of the GNSS receiver (particles following the adjacent topological paths will be attributed a higher weight than particles deviating in heading and/or distance from said adjacent topological path, last paragraph, page 5)(the weight is a way of matching a position to an actual location).

Allowable Subject Matter
Claims 3-10, 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov